Citation Nr: 1339815	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  02-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for degenerative arthritis in joints other than the right knee, claimed as cervical spine and left hip disability.

2.  The propriety of the reduction of VA benefits to the 10 percent rate due to incarceration.

3.  Entitlement to an increased rating for right knee traumatic arthritis, currently rated 10 percent, prior to March 28, 2012.

4.  Entitlement to an increased rating for residuals of a right knee medial meniscectomy, with right leg shortening, currently rated 10 percent, prior to March 28, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1979.

This case has a complex procedural history.  The service connection claim initially came to the Board from a January 2002 rating decision in which the RO denied entitlement to service connection for osteoarthritis.  The RO subsequently granted service connection for right knee traumatic arthritis and medial meniscectomy residuals.  The service connection issue was recharacterized accordingly, as indicated on the title page, given the lack of specificity as to the nature of the arthritis as to which service connection was being claimed.  The Board remanded the claim in September 2004 and denied it in October 2005.  In June 2008, however, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the claim to the Board.  Pursuant to the Court's instructions, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), in April 2009 for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its October 2005 decision, the Board also denied the Veteran's claim for entitlement to an initial rating higher than 10 percent for right knee meniscectomy residuals with right leg shortening.  The Court affirmed this portion of the Board's decision in its June 2008 decision.  The Board's June 2005 decision therefore remained final as to this claim.  38 C.F.R. § 20.1100 (2013).  Subsequently, however, the Veteran claimed entitlement to increased ratings for each right knee disability, the RO denied these claims in a June 2010 decision, and the Veteran timely perfected an appeal, resulting in these issues being before the Board at this time.

Separately, the RO in August 2007 reduced the Veteran's benefit to the 10 percent rate due to incarceration.  The Veteran expressed disagreement with this decision, and, in its April 2009 decision, the Board remanded the claim for issuance of a statement of the case (SOC).  The RO issued a SOC in April 2010.  In the October 2013 informal hearing presentation, the Veteran's representative wrote that no document constituting a substantive appeal could be found in the claims file.  However, as discussed below, the Board will find that VA implicitly waived any issue as to the timeliness of the substantive appeal and this issue is properly before the Board.

The Veteran requested both a Board hearing in Washington, D.C. and a hearing before a Decision Review Officer at the RO in his March 2011 substantive appeal (VA Form 9) filed in connection with the increased ratings claims.  After the RO contacted the Veteran and indicated that it could not accommodate either request, the Veteran withdrew his hearing requests in April 2013.

After issuance of the October 2010 supplemental SOC, and recertification of the appeal to the Board, additional medical evidence was received without a waiver of initial RO review of this evidence including treatment records from the prison where the Veteran is incarcerated.  None of this evidence, however, relates to the etiology of the Veteran's cervical spine, left hip, or any other musculoskeletal disorder, or the propriety of the reduction of benefits to the 10 percent level.  This evidence is therefore not pertinent to the issues being decided herein and remand for initial RO review of this evidence is not required.  38 C.F.R. § 20.1403(c) (2013).

The Board also notes that the Veteran has sent many letters regarding issues pertaining to the apportionment of his benefits.  In a May 2011 deferred rating decision, the RO indicated that, although the Veteran had purported to file a notice of disagreement (NOD) regarding an apportionment to his wife, no formal decision had been made as to which a NOD could be filed.  As it is thus appears that issues relating to apportionment have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.
 As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than the October 2013 informal hearing presentation noted above.

The issues of entitlement to increased ratings for right knee traumatic arthritis and residuals of medial meniscectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  A musculoskeletal disability other than of the right knee, to include the cervical spine and left hip, did not manifest in service, arthritis other than of the right knee did not manifest within the one year presumptive period or for many years thereafter, and current cervical spine spondylosis and left hip arthritis are not related to service.

2.  A musculoskeletal disability other than of the right knee, to include the cervical spine and left hip, was not caused or aggravated by service connected right knee disability.

3.  The Veteran has been incarcerated at a local or State correctional facility for a felony conviction at all times during which his compensation was reduced to 10 percent.


CONCLUSIONS OF LAW

1.  A musculoskeletal disability other than of the right knee was not incurred in or aggravated by service and arthritis other than of the right knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A musculoskeletal disability other than of the right knee is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.310 (2013).

3.  Reduction of the Veteran's VA compensation benefits to 10 percent due to his incarceration was proper.  38 U.S.C.A. § 5313 (West 2002 & Supp. 2012); 38 C.F.R. § 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the propriety of the reduction of compensation due to incarceration, as shown below the facts are not in dispute and the claim is barred as a matter of law.  The VCAA is therefore inapplicable to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

As to the service connection claim, the Court in its June 2008 memorandum decision found that the Board erred in finding that the VCAA notice had been sufficient and that the Veteran was prejudiced by this error.  The Board therefore instructed in its April 2009 remand that the RO/AMC provide appropriate VCAA notice.  The RO's Appeal Team did so in a September 2009 letter.  In that letter, the Veteran was notified of the evidence needed to substantiate the claim for entitlement to service connection for arthritis other than the right knee on a direct, secondary, and presumptive basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2009 letter.

Contrary to VCAA requirements, most of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in the October 2010 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  The RO thus complied with the Board's remand instructions and its duty to notify the Veteran with regard to the service connection claim on appeal herein.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the treatment records from the prison where the Veteran is incarcerated.  Pursuant to the Board's September 2004 remand, the Veteran was also afforded an April 2005 VA examination as to his cervical spine, left hip, and other relevant joints.  As indicated by the Court in its June 2008 memorandum decision and for the reasons below, this examination was adequate to decide the service connection claim and therefore complied with the Board's remand instructions and VA's duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for entitlement to service connection for degenerative arthritis in joints other than the right knee, claimed as cervical spine and left hip disability, and the claim challenging the propriety of the reduction of VA benefits to the 10 percent rate due to incarceration, are thus ready to be considered on the merits.

Analysis

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with left hip arthritis and cervical spondylosis, a type of arthritis, and the Board will therefore consider the application of 38 C.F.R. § 3.303(b) in this case.

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally in this regard, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed his Mach 2001 claim, is more restrictive, the former regulation is applicable.  In any event, the Board will find below that there is no aggravation.

The Veteran has been diagnosed with cervical spondylosis and left hip arthritis and has thus met the current disability requirement in this respect.  He claims that his cervical spondylosis is related to an in-service injury that occurred when he was struck in the back of the head and that his left hip arthritis is due to his service connected right knee disorders.  In his March 2002 NOD and subsequent written statements the Veteran indicated he suffered the head injury in 1975 while stationed in Germany and was treated and hospitalized in civilian and military hospitals, causing scarring, deterioration of the cervical vertebrae, bone spurs, and pinched nerves with radiating pain.  He also wrote in his NOD: "All medical personnel that I have seen, relate to me that my condition of the narrowing spine, with spurs, and arthritis, are a direct result of the trauma suffered."

Lay witnesses such as the Veteran are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran is thus competent to report that he sustained an injury to the back of his head in service and there is evidence supporting that he suffered a head injury in 1975.  Specifically, on his January 1979 report of medical history, the Veteran indicated that he suffered a head injury.  The reviewing physician wrote in the summary section, "Head injury 1975 NCNS," i.e., no complications, no sequelae.

The Board finds that the Veteran sustained an injury to his head in 1975.   However, the Veteran's statement as to the effects of this injury must be considered along with the other evidence of record.  Other than the notation on the January 1979 report of medical history, there is no reference to either cervical spine, left hip, or other musculoskeletal (other than the right knee) disability in the STRs and the spine and other musculoskeletal systems were normal on the January 1979 separation examination.  The Board notes that the Veteran indicated on the January 1979 report of medical history that he had or previously had swollen or painful joints, broken bones, and trick or locked knee, but he indicated subsequently in the report that these responses were references to his right knee meniscectomy and a left wrist fracture that occurred prior to service.

The Veteran did not claim that he had left hip symptoms in service or during the one year presumptive period and he did not specifically indicate that he had cervical spine symptoms at those times.  To the extent that the Veteran implied that he had cervical spine symptoms during service or the one year presumptive period that were early manifestations of arthritis, the contemporaneous evidence indicates otherwise.  The normal musculoskeletal system findings at separation reflect that the in-service head injury did not result in arthritis in service or symptoms that were early manifestations of cervical spondylosis in service or during the one year presumptive period.  Also supporting this conclusion are treatment notes from the University of Iowa Hospital neurology department dated between October and December 1989.  In particular, Dr. Goldstein's December 1989 neurology outpatient treatment note indicated that the Veteran presented with complaints of right arm pain and weakness, and wrote, "He was in his usual state of good health until he strained his trapezius and deltoid while lifting weights."  The diagnosis was C5-6 radiculopathy.  An MRI showed mild disc protrusion at C5/6 with some thecal impingement.  This evidence reflects a lack of neck symptoms in service or for many years thereafter.

Thus, to the extent that the Veteran's more recent statements reflect that he experienced neck and related symptomatology during service or the one year presumptive period, the Board finds that the more contemporaneous statements made to health care providers during the course of treatment are of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care).; Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).   The evidence therefore weighs against a chronic disease, specifically cervical spine spondylosis, having manifested in service or within the one year presumptive period and entitlement to service connection is not warranted on those bases.  There is no also evidence or argument that there was left hip arthritis in service or within the one year presumptive period.

As to entitlement to service connection on a continuity of symptomatology basis, such entitlement is only warranted under 38 C.F.R. § 3.303(b) where a chronic disease is noted in service but chronicity in service is not adequately supported.  Here, a chronic disease was not noted in service, and entitlement to service connection is not warranted under the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) as well.  Moreover, the above evidence showing normal musculoskeletal findings at separation and good health until the 1989 post-service injury weighs against continuity of cervical spine symptomatology.  There is also no evidence or argument that there was continuity of left hip symptomatology.

The only remaining questions raised by the evidence or the Veteran's contentions are whether the current cervical spondylosis is related to service or service connected right knee injury and whether the left hip arthritis is related to the service connected right knee injury.

The evidence in support of a relationship between current spondylosis and the in-service head injury consists of the Veteran's own statements that there is such a relationship and his general report of medical opinions supporting this conclusion.  As to whether the Veteran is competent to opine on this medical question, the Board must determine on a case by case basis whether this is the type of question as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the long term effects of his in-service head injury is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is thus not competent to offer his opinion on this question.  He is, however, competent to relate medical opinions on this question and the Board will therefore consider the Veteran's statement that every health care professional he has seen has opined that his cervical spine disability is a direct result of his in-service head trauma.  This evidence weighs in favor of a relationship between the current cervical spondylosis and the in-service head injury.

Weighing against such a relationship, however, is the statement of the April 2005 VA examiner, who, after reviewing the claims file and examining the Veteran, wrote that the cervical spine spondylosis was not caused or aggravated by the service connected right knee injury and cited in support of this statement the single notation of the head injury in the STRs and the post-service weight lifting injury.  Thus, although she did not specifically opine on whether the cervical spine spondylosis was related to the in-service head injury, the examiner implied that it was not; rather, it was related to the post-service weightlifting injury.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the April 2005 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinions as to a lack of relationship between cervical spondylosis and service connected right knee injury (including aggravation) and lack of relationship between cervical spondylosis and the in-service head injury is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran and his representative have contended that the post service weightlifting injury merely aggravated the cervical spine disorder that was caused by service.  To the extent that they are competent to opine on this complex medical question, the Board finds the specific opinion of the trained health care professional who conducted the April 2005 VA examination to be of greater probative weight than the lay assertions of the Veteran and his representative.

As to the left hip, the April 2005 VA examiner opined that the left hip arthritis was not caused by or the result of the Veteran's service connected right knee injury, because the minimal degenerative changes of this joint in a 52 year old "is an expected normal process of aging."  As the April 2005 VA examiner explained the reasons for her conclusions, her opinion on this question as well is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Although the April 2005 VA examiner did not specifically use the word aggravation, the context of her statement, indicating that there was no relationship between the left hip arthritis and right knee injury as opposed to the arthritis being part of the normal aging process, reflects the belief that the left hip arthritis was not aggravated by the right knee injury.  Cf. El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (considering the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case).  See also Acevedo, 25 Vet. App. at 294 (medical reports must be read as a whole and in the context of the evidence of record).

The Board's conclusion in this regard is also supported by the case of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), in which the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-47(1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the Board finds that the lack of specific reference to aggravation did not render the April 2005 VA examiner's opinion inadequate.

The adequacy of the April 2005 VA examination is also supported by the Court's June 2008 memorandum decision (which erroneously identified the date of the examination report as September 2004).  There, the Court noted that, while there were several spelling errors in the examination report, this did not render the examination report inadequate.  Moreover, as noted by the Court, nothing in the Board's remand instructions required that the examination be done by a specialist, and thus, any argument that the examination failed to comply with the terms of the remand because it was performed by a nurse practitioner (ARNP) rather than someone with "clinical training in the specialized field of orthopedics" was without merit. The Court also held that the ARNP did not fail to comply with the September 2004 Board remand instructions because she did not elicit from the Veteran a history of complaints concerning his cervical spine and joints, failed to confirm or refute the existence of arthritis in each joint, and did not opine whether his disabilities were related to service or whether they were due to or worsened by his right knee disability, as argued by the Veteran and his representative.  Rather, as indicated by the Court, a review of the April 2005 examination report indicates that the ARNP reviewed the claims file, including the records of any in-service and post-service injuries that might have affected the joints in question, interviewed the Veteran and noted specifically that he was "very vague with history" of his cervical spine injury, and obtained X-rays and performed range of motion and pain assessment tests.  Moreover, according to the Court, she provided a rationale by attributing the left hip arthritic changes to the normal process of aging in a 52-year-old man and noting that the medical records did not reveal evidence of an in-service neck injury but that they did show that he had suffered a more recent injury to his back while lifting weights.  The Court's decision therefore supports the Board's conclusion that the April 2005 VA examiner's opinion is adequate and entitled to substantial probative weight.

Given the adequacy and probative value of the April 2005 VA examiner's specific opinions, these opinions are of greater weight than the Veteran's general report of medical opinions to the contrary.  The weight of the evidence is thus against a relationship between cervical spondylosis and in-service head injury and against a relationship between cervical spondylosis or left hip arthritis and right knee injury, including on an aggravation basis.  The preponderance of the evidence is therefore against the claim for entitlement to service connection for degenerative arthritis in joints other than the right knee, claimed as cervical spine and left hip disability.  The benefit-of-the-doubt doctrine is thus not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d and 1287.

Reduction Due to Incarceration

In August 2007, the RO reduced the Veteran's benefit to the 10 percent rate due to his incarceration.  The Veteran has challenged this reduction.

Initially, as noted above, the Veteran did not file a VA Form 9 in response to the RO's April 2010 SOC issued pursuant to the Board's April 2009 remand.  A substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b)(1) (2013).  The RO may close the case for failure to respond after receipt of the SOC.  38 U.S.C.A. § 7105(d)(3) (West 2002).  Significantly, however, the Court has held that timely filing of a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet.App. 37, 42-45 (2009).  In this case, there is no indication that the RO closed the case for failure to file a timely substantive appeal, the Veteran's representative argued in the March 2011 statement of accredited representative (VA Form 646) that the Veteran felt that he should be entitled to all of the disability payments and not just the 10 percent he is receiving while incarcerated, and the RO certified this issue to the Board in the July 2013 certification of appeal (VA Form 8).  Although certification is used for administrative purposes and does not confer or deprive Board of jurisdiction over an issue, 38 C.F.R. § 19.35, the totality of the evidence above reflects that VA has waived the requirement that a timely substantive appeal be filed in this case and adjudication of the claim is therefore appropriate on this appeal.  See Percy, 23 Vet. App. at 46 (holding that VA waived any objections to the timeliness of the Substantive Appeal because VA consistently treated the case as if it had been on appeal for more than five years, the RO certified the matter to the Board for adjudication, and the Board member acknowledged that the matter was on appeal during a Travel Board hearing); Rowell v. Principi, 4 Vet.App. 9, 17 (1993) (relying on the absence of any indication that the RO "closed" the appeal for failure to file a timely Substantive Appeal, and its apparent treatment of the filing as timely, to conclude that the Board could adjudicate the matter).

The claim must, however, be denied on the merits.  The Veteran has not offered a specific argument as to why he should be paid at a level greater than 10 percent during his incarceration.  To the extent that he has argued that this is unfair, the Board is bound by the laws and regulations that apply to veterans' claims.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2013).  Those laws and regulations provide that a veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  The evidence reflects that at all times the Veteran's benefit has been reduced to 10 percent, he has been incarcerated at a local or State penal institution for a felony.  Recently, the Court held that the plain meaning of the statute indicates that not only is compensation above the level of 10 percent to be withheld during a Veteran's incarceration, VA is not obliged to pay the amount once the Veteran's incarceration has ended, and the Court declined to pass on the constitutionality of the statute.  See Shephard v. Shinseki, 26 Vet. App. 159 (2013).  Given that the law is clear that the reduction of the Veteran's benefit to 10 percent is proper because of his incarceration, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veteran argues that all or part of the compensation not paid to him should be apportioned to his mother, see 38 C.F.R. § 3.665(e), that issue should be addressed as part of the claim for apportionment that is being referred to the RO.


ORDER

Entitlement to service connection for degenerative arthritis in joints other than the right knee, claimed as cervical spine and left hip disability, is denied.

As the reduction of the Veteran's VA compensation benefits to 10 percent was proper, the benefit sought on appeal of this reduction is denied.


REMAND

In his July 2012 statement in support of claim, the Veteran, noting that he had total right knee replacement surgery on March 28, 2012, requested that he be given a temporary total rating based on the surgery, see 38 C.F.R. § 4.30, and a 30 percent rating thereafter.  In a June 2013 rating decision, the RO granted a 100 percent rating for the right knee effective March 28, 2012, and a 30 percent rating thereafter.  As the Veteran has been granted the full benefit that he sought from March 28, 2012, the issue of an increased rating from that time period is not before the Board.  As the Veteran has not, however, indicated that he is satisfied with the separate 10 percent ratings in effect for his right knee disabilities prior to this date, the claims for increased ratings for these disabilities prior to March 28, 2012 remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Veteran was afforded a November 2009 VA examination as to the severity of his right knee disabilities.  The examiner indicated that the claims file was not available for review, although he did review the notes of the April 2005 VA examination.  While lack of claims file review does not automatically render a VA examination inadequate, Nieves, 22 Vet. App. at 301, as noted by the Veteran's representative in the October 2013 informal hearing presentation the prison medical records dated prior to the November 2009 VA examination contained findings conflicting with those of the November 2009 VA examiner, including evidence of right knee laxity, in contrast to the November 2009 VA examiner's findings of negative instability testing.  Where an examination report is inadequate for rating purposes, VA may return the report for clarification.  38 C.F.R. § 4.2 (2013).  In this case, the Board finds that an addendum opinion should be sought from the November 2009 VA examiner, to be provided after review of the claims file including the private medical records that were not reviewed at the time of the examination.  If the November 2009 VA examiner is not available, a VA physician should be asked to provide a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

Accordingly, the claims for increased ratings for right knee traumatic arthritis and residuals of right knee medial meniscectomy are REMANDED for the following action:

1.  Request an addendum opinion from the November 2009 VA examiner.  If the examiner is unavailable, a VA physician should be asked to provide a medical opinion.

The claims file must be sent to the examiner or physician for review, including the prison medical records dated prior to the right knee replacement surgery.

The examiner or physician should indicate whether there has been recurrent subluxation or lateral instability during the appeal period, which began August 3, 2008, one year prior to the filing of the Veteran's increased rating claim.  If the answer is in the affirmative, the examiner or physician should indicate whether the subluxation or lateral instability was slight, moderate or severe.  The examiner or physician should also summarize the other right knee symptoms during this time period.

2.  After the above development has been completed, readjudicate the claims for entitlement to increased ratings for right knee traumatic arthritis and residuals of right knee medial meniscectomy.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


